Dunbar, J.
J., (dissenting).—I am unable to agree with the majority opinion in this case. Of course, there is no disputing the general rule that parol evidence cannot be introduced to alter or explain written agreements; but it does not seem to me that the reasons which forbid the admission of párol evidence to alter or vary the terms of a written agreement apply to contracts where the obligation is implied. If a man makes an agreement and reduces the terms of the agreement to writing and solemnly signs it, for reasons which have been often stated, he ought to be held to a strict compliance with its terms; he knows just what he has agreed to do, and just what his obligations are, for they are of his own making. But it is altogether different when he is held to do something by a refined implication of law of which the ordinary citizen has no knowledge.
In this case the terms of the written agreement are not sought to be avoided, explained away or disputed. The defendant gave an order to the plaintiff on the Ainslie Lumber Company. He is not disputing this fact. He gave the order for a certain amount of money. The amount is not disputed. In fact, there, is nothing in the written instrument itself which is disputed. The contention, and the reasonable contention, of the respondent is that it was only that part of the agreement, viz., the agreement that the Ainslie *240Lumber Company should pay to the appellant so much money, that was put in writing; and that the other portion of the agreement, which is entirely disconnected from the main agreement, viz., that the appellants should have no recourse on the respondent in case of the failure of the Ainslie Lumber Company to pay the bill of exchange was not undertaken to be put in writing at all, but that it was a separate and distinct agreement between the parties.
Nearly all of the cases cited by the appellant, and nearly all of the cases which have been decided on this proposition, are cases where the terms of the written instrument itself are sought to be avoided or explained away by parol testimony; as, for instance, that a different amount was agreed upon; that the maker of the note signed in an individual capacity when the agreement was that he should sign in an official capacity, and cases of that kind where the terms of the instrument itself would be overthrown if parol testimony were.admitted. But here it is only by an implication or by operation of law that the drawer of the bill of exchange is responsible, and not by reason of the contract which was made between the drawer and the purchaser of the bill; and it seems to me that if these technical implications are to exclude the real contracts between the parties, the rule will become a pit-fall for the feet of the unwary and the unlearned in technical law.
. If the evidence admitted in this case is true (and it was found by the court to be true), a positive agreement was made between the appellant and respondent that this bill of exchange should be received by the appellant in full satisfaction, settlement, payment and cancellation of the respondent’s note and mortgage. The bill of exchange was accepted by the Ainslie *241Lumber Company before it was received by the appellant, and if such was the contract that was really made,—it in no way controverting the terms of the written contract,—the appellant ought to be bound by such oral agreement, and the judgment ought therefore to be affirmed.